Peb Curiam.
This cause was before the court on a former appeal and is reported in 133 Minn. 192, 158 N. W. 46. The right of the plaintiff to recover in the action was there sustained. A new trial was ordered upon the issue of damages and resulted in a verdict of $20,000. This the trial court reduced to $12,000, which plaintiff accepted. Defendant appealed from an order denying a new trial. The sole contention in support of the appeal is that the damages are excessive and appear to have been given under the influence of passion and prejudice. A discussion of the evidence will serve no useful purpose. It was fully reviewed in the former opinion, to which reference is here made for further information. Whether the injuries from which plaintiff claims to be suffering were in fact received by him, whether they are urged in good faith, and the nature and character thereof, were all questions for the jury, and the record will not justify the conclusion by this court that the verdict was brought about by passion or prejudice against defendant.
Order affirmed.